ICJ_102_SovereigntyPulau_IDN_MYS_2000-05-11_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 11 MAI 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 11 MAY 2000
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 11 mai 2000,
C.LJ. Recueil 2000, p. 9

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 11 May 2000,
LC.J. Reports 2000, p. 9

 

N° de vente:
ISSN 0074-4441 Sales number 775

ISBN 92-1-070849-0

 

 

 
11 MAT 2000

ORDONNANCE

SOUVERAINETÉ SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

11 MAY 2000

ORDER
2000

11 mai
Rôle général

n° 102

COUR INTERNATIONALE DE JUSTICE

ANNEE 2000

11 mai 2000

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 44 de son Règlement,

Vu le compromis entre les deux Parties, signé à Kuala Lumpur le
31 mai 1997 et entré en vigueur le 14 mai 1998,

Vu l’ordonnance du 14 septembre 1999, par laquelle la Cour, compte
tenu de l'accord des Parties, a reporté au 2 juillet 2000 la date d’expira-
tion du délai pour le dépôt d’un contre-mémoire par chacune des Parties;

Considérant que, le 8 mai 2000, les agents des deux Parties ont adressé
à la Cour une lettre conjointe ainsi libellée:

«Les Parties estiment que le présent délai de huit mois pour le
dépôt simultané des contre-mémoires ne leur laisse pas suffisamment
de temps pour traiter des questions qui ont été soulevées dans les
différents mémoires. En conséquence, les Parties sont convenues de
demander conjointement un nouveau report d’un mois, jusqu’au
2 août 2000, de la date d’expiration du délai pour le dépôt des
contre-mémoires. Pour le reste, le compromis, signé par les Parties le
31 mai 1997 et notifié à la Cour le 2 novembre 1998, demeure
inchangé, de même que la date fixée pour le dépôt des répliques.

Les Parties seraient reconnaissantes à la Cour de bien vouloir
prendre acte de cette demande conjointe et de modifier l'ordonnance
10 PULAU LIGITAN ET PULAU SIPADAN (ORDONNANCE 11 V 00)

[du 14 septembre 1999] de façon à reporter au 2 août 2000 la date
d’expiration du délai pour le dépôt des contre-mémoires» ;

Compte tenu de l’accord des Parties,

Reporte au 2 août 2000 la date d’expiration du délai pour le dépôt d’un
contre-mémoire par chacune des Parties;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le onze mai deux mille, en trois exemplaires, dont l’un
restera déposé aux archives de la Cour et les autres seront transmis res-
pectivement au Gouvernement de la République d’Indonésie et au Gou-
vernement de la Malaisie.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
